Citation Nr: 1309737	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-26 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability, including as secondary to service-connected right knee disability.

2.  Entitlement to service connection for a right shoulder disability, including as secondary to service-connected right knee disability.

3.  Entitlement to service connection for a bilateral hip disability, including as secondary to service-connected right knee disability.

4.  Entitlement to service connection for a left foot disability, including as secondary to service-connected right knee disability.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran had active service from January 1991 to May 1992. 

The bilateral hip and right shoulder matters come before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Huntington, West Virginia Regional Office (RO), the VA St. Petersburg, Florida Regional Office RO, and the VA Nashville, Tennessee Regional Office RO. 

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of those proceedings has been associated with the Veteran's claims file.

In a May 2011 submitted statement, the Veteran waived his right to initial RO review of all evidence associated with the claims file since the issuance of the most recent supplemental statement of the case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran claims that the low back, right shoulder, bilateral hip, and left foot disabilities are secondary to a service-connected knee disability.  (He is service connected for left and right knee disabilities, and carries a combined 50 percent disability evaluation for them.)  Specifically, the Veteran alleges that his low back and left foot disabilities are secondary to falls because of the knee disability.  The Veteran alleges that the right shoulder disability is secondary to use of crutches because of the knee disability.  The Veteran alleges that the bilateral hip disability is secondary to changes in the way the Veteran has to walk because of the knee disability.  

The evidence of record documents 2 falls.  One which apparently produced low back pain and right hip pain (July 2008), and the other produced right shoulder pain (May 2008).  

The Veteran was examined in connection with this claim in September 2009, and opinions obtained regarding the etiology of the claimed conditions.  However, the opinions that were provided were either incomplete or confusing.  (For example, the examiner did not express a rationale for his conclusion that the low back disability was not aggravated by a knee disability; and he worded his conclusions concerning bilateral hip disability as follows: "...[it is] either less likely as not less than 50/50 probability of being caused by his Rt knee osteoarthritis, DJD and chondromalacia, or that I cannot resolve this matter without mere speculation due to the multiple causes of hip bursitis.")  Another opinion is required as detailed below.  

In addition, the record reflects that the Veteran applied for Social Security Administration (SSA) disability benefits.  On remand, a request should be made to the SSA for all records pertaining to the Veteran, including his claim for benefits as well as any medical evidence relied upon in making the decision.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The claims file also contains a September 2008 letter from a Vocational Rehabilitation Counselor.  However, the record does not contain any Vocational Rehabilitation records.  On remand, the RO must associate with the claim file any Vocational Rehabilitation records.  

Lastly, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the names and addresses of all private medical care providers who treated the Veteran for his low back, right shoulder, bilateral hips, and left foot, not already identified.  After securing the necessary release, the AMC/RO should attempt to obtain copies of the records of this treatment.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  Obtain relevant VA treatment records from the Mountain Home VA Medical Center, dated from May 2011 to the present.  

3.  Contact the SSA and request copies of all records pertinent to the Veteran, including his claim for benefits as well as any medical evidence relied upon in making any decision.  Any negative search result should be noted in the record and communicated to the Veteran. 

4.  Any records pertaining to Vocational Rehabilitation should be associated with the claims file.  Any and all efforts to obtain the records must be clearly documented in the claim file.

5.  After associating with the claims file any pertinent outstanding records, the RO should arrange for the Veteran to undergo an appropriate VA examination(s), to address the following questions:

a) Is it medically reasonable to conclude in this case that documented falls and/or undocumented falls that were caused by knee disabilities resulted in the onset of the Veteran's current low back, right shoulder, bilateral hip and/or left foot disabilities.  

b) Is it medically reasonable to conclude in this case that documented/or undocumented falls caused by knee disabilities resulted in a permanent increase in the underlying severity of an already existing low back, right shoulder, bilateral hip and/or left foot disability?

c) Is it medically reasonable to conclude in this case that the use of crutches made necessary by service connected knee disabilities caused the Veteran to develop his current right shoulder disorder, or that it caused an already existing right shoulder disorder to become permanently worse?  

d) Is it medically reasonable in this case to conclude an altered gait caused by the Veteran's service connected knee disabilities resulted in the development of the Veteran's current low back, right shoulder, bilateral hip and/or left foot disabilities; or to have caused an already existing low back, right shoulder, bilateral hip and/or left foot disability to become permanently worse.  

A clear rationale should be expressed for any opinion provided.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

If the examiner cannot provide the above requested opinions without resorting to speculation, it should be so stated and the reasons that is so should be explained.  

5.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


